Lawton and Scudder, JJ.
(dissenting). We respectfully dissent. For reasons hereinafter stated, plaintiffs’ action is barred both by the Statute of Limitations and by res judicata.
Education Law § 3813 (2-b) requires an action against a school district or board of education to be commenced within one year after its accrual. Plaintiffs’ breach of contract action for unpaid wages for the period July 1, 1990 through June 30, 1994, under the then existing collective bargaining agreement, accrued when each individual plaintiff retired during that contract period (see, Polce v Clinton Cent. School Dist., 214 AD2d 997, lv denied 86 NY2d 706; see also, Ely-Cruikshank Co. v Bank of Montreal, 81 NY2d 399, 402). At the latest, this action accrued no later than the expiration of the collective bargaining agreement. Because this action was commenced on April 21, 1997, it is therefore time-barred.
We do not agree with the majority’s conclusion that plaintiffs’ action accrued in December 1996 when the Court of Appeals decided the appeal taken by the Buffalo Teachers Federation (BTF) in Board of Educ. v Buffalo Teachers Fedn. (217 AD2d 366, read 89 NY2d 370). In ordering defendant, the Board of Education for the City School District of the City of Buffalo (Board) to implement the September 1, 1990 agreement with the BTF, the Court of Appeals did not create new rights not previously possessed by plaintiffs, nor did it in any way make plaintiffs’ damages any more certain than when the collective *828bargaining agreement expired. Indeed, plaintiffs were aware of their claim for unpaid wages under the collective bargaining agreement when each individual plaintiff retired and at the expiration of the collective bargaining agreement. In fact, on January 9, 1995, plaintiffs joined the BTF in timely commencing an action against the Board for unpaid wages under that agreement, which is the very same relief sought in this action. That joint action was dismissed by order of Supreme Court on January 30, 1996. Because plaintiffs did not appeal from that order, this action in any event is barred by res judicata (see, Gramatan Home Investors Corp. v Lopez, 46 NY2d 481, 485). We would reverse the order and grant the Board’s cross motion to dismiss the complaint. (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Dismiss Pleading.) Present— Denman, P. J., Lawton, Hayes, Pigott, Jr., and Scudder, JJ.